Citation Nr: 9929503	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-10 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than April 1, 1997, 
for a grant of service connection for a right lung middle 
lobe carcinoid due to herbicide agent (Agent Orange) 
exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from September 1967 to April 
1970, including Vietnam duty from September 1968 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the New 
Orleans, Louisiana, Regional Office (RO), which granted 
service connection and assigned a 100 percent schedular 
evaluation for a right lung middle lobe carcinoid due to 
herbicide agent (Agent Orange) exposure, effective April 1, 
1997.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  Appellant did not submit any communication expressing an 
intent to apply for service connection for a respiratory 
disorder until an April 17, 1997 written statement dated and 
stamped as received by the RO on April 21, 1997.  
Accompanying that written statement were April 1-3, 1997 
private medical records which indicated that after a partial 
lobectomy was performed, a tissue pathologic diagnosis 
confirmed a right lung middle lobe carcinoid.  

3.  It was not factually ascertainable that appellant had a 
definite right lung middle lobe carcinoid, prior to April 1, 
1997.  

4.  By a May 1997 rating decision, the RO granted service 
connection and assigned an effective date of April 1, 1997, 
the date of initial diagnosis, for a right lung middle lobe 
carcinoid due to herbicide agent (Agent Orange) exposure, 
with consideration of appellant's Vietnam service and service 
connection presumptive laws and regulations pertaining to 
herbicide agent exposure.  

CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 1997 
for a grant of service connection for a right lung middle 
lobe carcinoid due to herbicide agent (Agent Orange) exposure 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.114(a), 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that an earlier effective 
date for a grant of service connection for a right lung 
middle lobe carcinoid due to herbicide agent (Agent Orange) 
exposure is warranted.  It is asserted that the effective 
date should be either December 5, 1980, the date he initially 
filed a claim for Agent Orange residuals; April 9, 1991, the 
effective date of an Agent Orange Act of 1991; or April 9, 
1994, the effective date of amended Agent Orange guidelines.  

Initially, the Board finds that appellant's aforementioned 
claim for an earlier effective date for service connection 
for a right lung middle lobe carcinoid due to herbicide agent 
(Agent Orange) exposure is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), since it is 
arguably plausible.  

It is reiterated that the service records reflect that 
appellant served in Vietnam from September 1968 to April 
1970.  In pertinent part, a veteran who had active service in 
Vietnam during the Vietnam Era and develops respiratory 
cancer (including cancer of the lung) shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6) (1999).  

If a veteran was exposed to an herbicide agent during active 
service, and respiratory cancers (including cancer of the 
lung) are manifested to a degree of 10 percent within 30 
years after the herbicide agent exposure, said disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (1999).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance...will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. 
§ 3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

The provisions of 38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400(p) 
state:  Liberalizing laws and Department of Veterans Affairs 
issues.  See § 3.114.  The provisions of 38 C.F.R. § 3.114(a) 
state:  Where compensation...is awarded...pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award...shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where...compensation is 
awarded...pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims....  
(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  
(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  
(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).  

The appellant's service medical records, including an April 
1970 service separation examination report, a May 1976 VA 
examination report, and 1980 private medical records do not 
contain any complaints, findings, or diagnoses pertaining to 
a chronic respiratory disorder/cancer.  Although a December 
5, 1980 written statement from appellant requested service 
connection for "disabilities arising from exposure to Agent 
Orange", he did not specifically allege any respiratory 
disorder.  Moreover, the record does not contain evidence of 
any respiratory disorder at this time.

A critical issue for resolution concerns establishing what 
date a claim for service connection for a respiratory 
disorder was initially filed with VA for effective date 
purposes.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
appellant in that case contended that the Board failed to 
address an "implicit" claim for secondary service 
connection.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) referred to prior decisions in which it had held that 
the Board was required to adjudicate all issues reasonably 
raised by a liberal reading of an appellant's substantive 
appeal (emphasis added), including documents and oral 
testimony.  However, "the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a [']prognostication['] but to review issues 
reasonably raised by the substantive appeal)."  Brannon, at 
12 Vet. App. 34.  

In Brannon, at 12 Vet. App. 34-35, the Court explained 
further that the appellant in that case argued that the Board 
failed to adjudicate a claim that was reasonably raised by 
the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  

The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf.  38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

Thus, contrary to appellant's contentions, a claim for 
service connection for a respiratory disorder was not filed 
with the VA by that December 5, 1980 written statement, since 
it did not evidence an intention to request service 
connection for a respiratory disorder.  Brannon, supra.  

Pursuant to a May 1981 Board remand, a July 1981 VA "Agent 
Orange" examination was conducted.  Clinically, appellant's 
lungs were unremarkable.  The examiner stated that there were 
no significant findings at this time as far as Agent Orange 
exposure was concerned.  In a September 1981 rating decision, 
the RO denied, in part, service connection for "residuals of 
Agent Orange exposure."  In a subsequent September 1981 
Substantive Appeal, appellant alleged that the "Agent 
Orange" examination was essentially inadequate and that that 
examination "failed to reveal that my general well being was 
affected by this exposure.  My general health has not been 
the same as it was before exposure."  Again, he did not 
specifically allege any respiratory disorder.  In a February 
1982 decision, the Board, in part, denied service connection 
for "residuals of exposure to defoliants", specifically 
finding that appellant did not have any "disabilities which 
may be associated with his exposure to defoliants during 
service."  In that decision, the Board discussed whether 
appellant's skin disorders were associated with chloracne.  
However, that Board decision did not specifically mention any 
respiratory disorder; and the evidentiary record at that time 
did not contain any claim or clinical findings pertaining to 
a respiratory disorder.  

In February 1994, the VA sent appellant a letter informing 
him of a recent 1993 scientific study concerning the health 
effects of herbicide exposure, including Agent Orange, during 
the Vietnam conflict; and advised him that since he had 
"previously filed a claim for compensation, we will review 
your records to determine if you are eligible for benefits."  
In a letter dated later that month, appellant requested the 
RO to "advise me [of] the status of my claim for 
disabilities caused by exposure to Agent Orange in Vietnam."  
Again, he did not specifically allege any respiratory 
disorder.  In an April 9, 1994 rating decision, the RO denied 
service connection for skin rash due to Agent Orange 
exposure; and although the RO sent him notice of that 
decision later that month, he did not express timely 
disagreement therewith.  Regardless, that rating 
decision/notice did not specifically refer to a respiratory 
disorder.  September 1995 correspondence from appellant to a 
Congressman and that congressman's written inquiry to VA also 
did not specifically refer to a respiratory disorder.  

Appellant did not submit any communication expressing an 
intent to apply for service connection for a respiratory 
disorder until an April 17, 1997 written statement dated and 
stamped as received by the RO on April 21, 1997.  
Accompanying that written statement were April 1-3, 1997 
private medical records, which indicated that after a partial 
lobectomy was performed, a tissue pathologic diagnosis 
confirmed a right lung middle lobe carcinoid.  Although an 
earlier March 17, 1997 "excuse slip" from a private 
physician stated that appellant was unable to work at that 
time due to a "medical condition", the medical condition 
was not specified.  In any event, it was not factually 
ascertainable that appellant had a definite right lung middle 
lobe carcinoid until April 1, 1997, when a right lung middle 
lobe carcinoid was diagnosed and confirmed by a pathologist.  
An effective date for service connection cannot be assigned 
prior to the date it was factually ascertainable that a 
disability was manifested.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

There is no document in the record that may reasonably be 
construed as an informal claim or pending claim within the 
year preceding the April 21, 1997 original claim for service 
connection for a respiratory disorder.  See 38 C.F.R. 
§§ 3.114(a), 3.155.  Thus, since appellant did not submit any 
communication expressing an intent to apply for service 
connection for a respiratory disorder until an April 17, 1997 
written statement dated and stamped as received by the RO on 
April 21, 1997, and it was not factually ascertainable that 
he had a definite right lung middle lobe carcinoid until 
April 1, 1997, when a right lung middle lobe carcinoid was 
diagnosed and confirmed by a pathologist, an effective date 
earlier than that April 1, 1997 effective date assigned by 
the RO would not be warranted under applicable statutory and 
regulatory provisions.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  

It should be added parenthetically that even with application 
of 38 C.F.R. § 3.114, an earlier effective date would not be 
warranted.  The pertinent liberalizing regulatory changes 
that recognized that respiratory cancers may be presumptively 
service connected based on herbicide exposure do not apply to 
appellant, in part, since he did not have a "claim" for 
service connection for a respiratory cancer pending until 
April 21, 1997 (after the effective date of that pertinent 
liberalizing regulation); and, therefore, he does not come 
within the class of claimants who were the intended 
beneficiaries of that liberalizing regulation.  See VA O.G.C. 
Prec. Op. No. 5-94 (Feb. 18, 1994).  See also McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997).  Thus, there is no basis for 
assigning an effective date earlier than the one assigned in 
this case.


ORDER

An effective date earlier than April 1, 1997 for service 
connection for a right lung middle lobe carcinoid due to 
herbicide agent (Agent Orange) exposure is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

